Citation Nr: 1829432	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  08-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to April 28, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 28, 2011. 

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the U. S. Army from September 1965 to August 1968, to include service in Vietnam from March 1966 to March 1967.  His decorations include the Vietnam Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The RO granted service connection for PTSD and assigned a 30 percent evaluation, effective February 15, 2005.  

In December 2009, while the Veteran's appeal was pending, the RO increased the rating for PTSD to 50 percent, effective February 15, 2005.   In July 2012, the RO amended the description of the Veteran's service-connected psychiatric disability to include major depressive disorder and further increased the rating to 100 percent effective April 28, 2011.  

In May 2015, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

This case was before the Board in July 2015, at which time the Board expanded the Veteran's appeal to include the issue of entitlement TDIU prior to April 28, 2011, and entitlement to SMC based on the need for regular aid and attendance, or at the housebound, rate, pursuant to 38 U.S.C. § 1114(l) and (s).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Akles v. Derwinski, 1 Vet. App. 118 (1991).  

In July 2015, and April 2017, the Board remanded the Veteran's claims for further development.  The Board finds there has been substantial compliance with its July 2015 and April 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

In November 2017, the Veteran's representative submitted a request for a Board hearing.  However, no explanation was provided as to why the Veteran was requesting another hearing.  The Board notes that VA regulation explicitly provides that "only one hearing before the Board will be conducted." 38 C.F.R. § 20.1507(b)(1) (2017).  Therefore, the Board finds that there is no need for an additional hearing request, as the Veteran has already been provided a hearing for the issues on appeal and he has not provided good cause warranting a second one. 


FINDINGS OF FACT

1.  Prior to April 28, 2011, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity. It was not productive of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Prior to April 28, 2011, the evidence of record does not persuasively show that the Veteran's service-connected disabilities precluded him from following a substantially gainful occupation.  

3.  The competent evidence of record demonstrates that the Veteran is not housebound and/or in need of the regular aid and attendance of another person due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD, prior to April 28, 2011, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).
2.  The criteria for entitlement to TDIU, prior to April 28, 2011, have not been met. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

3.  The criteria for SMC based on aid and attendance/housebound status are not met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to April 28, 2011

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Turning to the evidence of record, the Veteran worked at Walmart from March 1998 to September 2008, at which time he retired.   

VA treatment records were reviewed and document regular mental health visits.  At a May 2006 visit, his mood was tense, and he had a restricted affect, he did not have delusions or perceptual disturbances, or homicidal or suicidal ideation.  At a July 2006 visit, he reported being able to work at Wal-Mart with no difficulties.  At a September 2006 visit, he reported anxiety and memory problems with occasional panic attacks.  He reported intrusive memories at home and work, and perceiving an image in the corner of his vision, thought to be a pseudo hallucination and fleeting visual experiences.  His mood was anxious and affect restricted.   

In a March 2007 statement, Dr. R, of the VAMC, stated that due to the Veteran's symptomatology it would be best if he worked for around 30 to 32 hours per week if possible.   

At a March 2008 VAMC visit, the Veteran was calm and cooperative.  His speech was coherent and goal directed, with no auditory or visual hallucinations and delusions.  He had no suicidal or homicidal ideation.  He reported doing well on current medications, and that the medications calm him down.  He was still working at Walmart, but complained of feeling tired, particularly when off his medications.  
The Veteran underwent an examination in March 2009.  He was living with his two nieces, his son, his ex-girlfriend, and her two brothers.  He did not demonstrate any overt disabilities which would require assistance with his financial affairs.  He had recurrent recollections, nightmares, diminished interest, avoidance of crowds, detachment from others, restricted range of affect, and sense of foreshortened future, irritability/angry outbursts, difficulty concentrating, and hypervigilance.  He complained of visual illusions and constant feelings of exhaustion despite 12 or more hours of sleep.  He was compliant with his medications, and had completed psychotherapy sessions for PTSD.  His lack of energy and feelings of exhaustion caused him to participate less in activities and to isolate more.  The examiner noted he may experience an improvement in symptoms if he remained active in psychotherapy and participated in activities that strengthened his stamina.   

At a June 2009 psychiatry visit, the Veteran was noted as having mild sleep apnea, and complained of fatigue.  He complained of being unable to do anything without being exhausted, and said he was unable to ride his motorcycle due to the fatigue. At a December 2009 psychiatry visit, the Veteran reported he had significantly lower stress levels following his retirement in September 2008.  The psychiatrist noted the Veteran was able to care for himself.   

At a December 2010 visit, his behavior demonstrated no psychomotor agitation, he was cooperative, and had appropriate eye contact.  His speech was organized, spontaneous, non-pressured, and with normal rate and rhythm.  His mood was depressed, and affect was restricted.  His thought processes were organized and goal oriented, with no looseness of association or flight of ideas.  He denied suicidal ideation, homicidal ideation, or auditory or visual hallucinations.  His judgment and insight were fair, and he was alert.  

Buddy statements from March 2011 were received and reviewed.  These describe the Veteran as suffering from low energy, lack of enthusiasm, and general depression.  
 
As noted, a rating in excess of 50 percent requires a finding that the Veteran has deficiencies in most of the areas listed in the criteria for a 70 percent rating.  38 C.F.R. § 4.130.

As it relates to his judgment and thinking, the Veteran has regularly been described as having normal thought processes.  There have been no reports of impaired judgment or attention or experiences described that demonstrate such impairment.  Though he reported perceiving an image in the corner of his vision in September 2006, this was thought to be a pseudo hallucination.  At a December 2010 visit, he denied any hallucinations.  He has consistently been described as having goal directed thought processes, with no cognitive limitations, obsessional rituals, or illogical speech.  Throughout the period on appeal, there has been no evidence of obsessional rituals, speech intermittently illogical or obscure, or spatial disorientation, or other symptoms on a par with the level of severity exemplified in these manifestations.  Taking into account the severity, duration, and frequency of these manifestations, the Veteran does not have deficiencies in the areas of judgment and thinking that give rise to the next higher evaluation of 70 percent.  

The Veteran has had some difficulty maintaining family relations.  The Veteran is twice divorced, living with his ex-girlfriend.  Yes, his girlfriend has a son, with whom he has a good relationship with, as well as with his own daughter.  This evidence indicates the Veteran is capable of maintaining some level of social functioning.  The 50 percent rating contemplates impaired social relationships, including those with family members.  There is no evidence of more severe deficiencies in this area, such as is contemplated by the next higher evaluation of 70 percent.

Examiners throughout the course of the appeal and the Veteran's records reveal that the Veteran's PTSD symptoms have affected his employment, primarily related to his complaints of fatigue.  The Veteran retired in September 2008, and in December 2009 the Veteran reported he had significantly lower stress levels following his retirement.  Though he has complained of fatigue throughout the course of the appeal, there were no indications that his fatigue affected most areas of his life such that his occupational and social functioning was impaired to the point where it affected his ability to function independently and appropriately.

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under the 50 and 70 percent rating are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, even considering the Veteran's competent lay testimony, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent rating.   By the same token the evidence does not demonstrate total occupational and social impairment. 

As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 50 percent is recognition of significant interference of the Veteran's PTSD in his employment and his social life.  Moreover, although the Veteran appears to indicate that he has had difficulties at work, the reason for unemployment was due to his retirement, at which time he reported a lessening of symptoms.  Accordingly, entitlement to the next higher evaluation of 70 percent is not warranted.

III. Entitlement to a  TDIU prior to April 28, 2011

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id. 

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor may advancing age be considered.  

The Veteran is in receipt of a total schedular rating effective April 28, 2011.  For the period prior to that time, he is in receipt of a 50 percent evaluation for PTSD effective February 15, 2005, a 10 percent evaluation for scabies with tinea genitocuralis and cruralis effective September 1, 1968, and a non-compensable evaluation from March 1, 1970, with a combined evaluation of 50 percent as of February 15, 2005.  Therefore, he does not meet the schedular percentage requirements for the award of a TDIU under 38 C.F.R. § 4.16(a).  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director, Compensation Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the RO did not refer this particular case for extra-schedular consideration nor does the Board find that such referral is warranted. 

In the VA Form 21-8940 received July 2009, the Veteran indicated he last worked in September 2008.  A VA Form 21-4192 was received from Wal-Mart, indicating he last worked September 8, 2008, due to retirement.  

Outpatient treatment records show a March 2006 visit where the Veteran reported working as an associate at Wal-Mart in the distribution center.  In July 2008, he reported planning to retire in September 2008.  He reported being unable to work in a physical capacity but able to work at Wal-Mart because the job did not require physical strength.  In April 2010, he reported being unable to work due to fatigue and cognitive difficulties.  

In a May 2005 statement, the Veteran reported working at Walmart from March 1998 to present.  A March 2007 statement of Dr. R., indicated it would be best if he worked around 32 hours per week, due to his symptomatology.  At a December 2009 visit, he reported lower stress levels now that he had retired in September 2008.  At the December 2010 visit, he had no psychomotor agitation, his thought processes were organized and goal oriented, and his judgment and insight were fair and he was alert.   

VAMC treatment records document the Veteran's complaints of fatigue generally, however, they do not indicate that he was unable to secure and follow a substantially gainful occupation.

In these circumstances, the evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected PTSD and scabies with tinea genitocuralis and cruralis.    
Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran was unemployable prior to April 28, 2011. 

IV. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or at the housebound rate

Special monthly compensation is payable under 38 U.S.C. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 
38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  
Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 
38 C.F.R. § 3.352(a) (2017).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i) (2017).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id.

The Veteran is service-connected for PTSD with a 50 percent evaluation effective February 15, 2005, and a 100 percent evaluation from April 28, 2011, and with scabies with tinea genitocuralis and cruralis with a noncompensable evaluation from March 1, 1970.  

Turning to the evidence of record, at a July 2006 visit, the Veteran reported being able to work with no stress or physical effort.  In March 2008, the Veteran was still working at Walmart, and complained of feeling tired, when off his medications.    At the March 2009 visit, he complained of constant feelings of exhaustion, which caused him to isolate, the examiner recommended he remain active in psychotherapy and participate in activities to strengthen his stamina.  At a December 2009 visit, he reported lower stress levels, now that he had retired.  At a December 2010 visit, he was depressed with a restricted affect, with his judgment and insight intact, and he was alert.  At the April 2011 examination, he had poor personal hygiene.  Activities such as meal preparation, doing housework, shopping, traveling, and doing laundry were taken care of by his two neices who he lives with.    He was responsible for his own medication.  His attention and concentration were fair, with no distractibility.  He was oriented to time, place person and situation.  His cognition was intact, and memory unimpaired.  He was handling his money and paying the bills by himself, but because of concentration problems struggled.  At a May 2013 visit, the Veteran presented as soft spoken, and reported he was doing much better and things were going well.  He reported an improvement in his mood, and was staying active with household chores.  In July 2013, the RO issued a determination that the Veteran was competent.  At an October 2015 visit, he was doing well, describing stability in his current medication management.  He endorsed no long periods of low mood in the prior 3 months, but did report low energy.  His concentration was fair.  At a May 2016 visit, he was seen for sleep difficulties, complaints of TMJ dysfunction, depression, and erectile dysfunction.  

Upon review of the evidence of record as summarized above, the Board finds that the preponderance of the evidence is against awarding SMC benefits due to the Veteran being in need of the regular aid and attendance of another person or being housebound. 

The evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Additionally, the evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance, or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The evidence also does not reflect that the Veteran has a service-connected condition which, through its essential character, actually requires that he remain in bed or confined to his house. 

Viewing the evidence as a whole, the Board finds the Veteran is able to perform self-care activities and does not require the care or assistance of another person in performing these functions.  Hence, the Board finds that the totality evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Board takes note of the findings made by the VA examiners, and VAMC records.  Though the Veteran has periodically needed assistance in some activities of daily living, laundry, cooking and cleaning, living, he is not so helpless as to be permanently bedridden or in need of regular aid and attendance of another.  Moreover, the ultimate determination is a legal rather than a medical one.  Cf. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As indicated above, the Veteran's difficulty with mobility and performance of his activities of daily living were described in detail by the aid and attendance examiners and at no point during the appeal period has the Veteran been shown to require the regular aid and attendance of another due to the functional impact of his service-connected disabilities.  Although the regulation specifically indicates that a constant need is not required to satisfy the aid and attendance criteria, the above evidence and analysis reflects that, even though there are occasional instances when he may require assistance-this does not occur regularly.  

For all of the foregoing reasons, the Board finds that the preponderance of the evidence is against a finding that SMC based on aid and attendance and/or housebound is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 50 percent, for PTSD, prior to April 28, 2011, is denied.  

Entitlement to an effective date prior to April 28, 2011, for the grant of a TDIU is denied.  

Entitlement to special monthly compensation based on aid and attendance or housebound status is denied. 




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


